  4:20-cr-03055-JMG-CRZ Doc # 32 Filed: 12/17/20 Page 1 of 1 - Page ID # 149




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:20CR3055

      vs.
                                                           ORDER
SHAWN KNIESLY,

                  Defendant.



      Due to the pandemic, the parties have jointly requested a continuance of
the suppression hearing previously scheduled for January 11, 2021. Upon
consideration of the risks of exposure to the COVID-19 virus,

      IT IS ORDERED:

      1)    The parties’ motion to continue, (Filing No. 31), is granted.

      2)    The evidentiary hearing on Defendant's motion to suppress, (Filing
            No. 21), will be held before the undersigned magistrate judge on
            February 18, 2021 at 1:00 p.m. in Courtroom #2, United States
            Courthouse, 100 Centennial Mall N., Lincoln, Nebraska. Two hours
            have been set aside for this hearing.

      3)    Trial of this case is continued pending resolution of any pretrial
            motions filed.

      December 17, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
